Citation Nr: 1507108	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-46 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ISSUE

Entitlement to an evaluation in excess of 10 percent for a left ankle disability.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) located in Philadelphia, Pennsylvania.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left ankle disability is currently assigned a 10 percent disability rating under Diagnostic Code 5271, effective December 12, 2008.  See 38 C.F.R. § 4.71a (2014).  The Veteran seeks a higher initial rating.

Most recently, because the Veteran testified at the Board hearing that his left ankle disability worsened since the last VA examination in January 2013, the Board remanded the Veteran's claim so that he could be afforded a new VA examination.  The Board directed that an MRI be performed, or that the VA examiner explain why none was required.

Subsequently, a new February 2014 VA examination was performed.  No MRI was performed, however, until November 2014.  Rather, the February 2014 VA examiner cited a prior October 2009 MRI in his examination report.  The Board notes that the November 2014 MRI report reflects, among other things, findings of "progressive cartilage loss over the site of a chronic lesion, now with areas of near full thickness cartilage loss involving a nine millimeter area," and "mild-to-moderate thickening of the anterior talofibular ligament, probably reflecting a chronic sprain."  These appear to be more significant findings than those contemplated in the 2009 MRI.  

In light of the new November 2014 MRI report dated after the February 2014 VA examination, the Board finds that, regrettably, this matter should be remanded again so that the February 2014 VA examiner may have an opportunity to review the November 2014 MRI report and provide a new VA medical opinion to explain whether there is any change to his findings and conclusions regarding the current severity of the Veteran's left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who performed the February 2014 VA examination to review the claims file, including the recent November 2014 MRI of the Veteran's left ankle, and to address any changes to his February 2014 VA examination report regarding the current severity of the Veteran's left ankle disability.  In that regard, the Board notes that the February 2014 VA examination report reflects that the VA examiner noted there were no abnormal findings from diagnostic testing (having reviewed a prior October 2009 MRI report).  

Also, please ask the examiner to re-review the Veteran's testimony in the Board hearing transcript (in Virtual VA), and to more fully address the effect of the Veteran's left ankle disability on his ability to perform work-like tasks in an occupational setting.

If the same VA examiner who performed the February 2014 VA examination is not available, obtain a VA medical opinion from another qualified examiner, or, if deemed more appropriate, schedule the Veteran for a new VA examination to address the current severity of his left ankle disability.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


